Exhibit 23.3 Consent of Independent Registered Public Accounting Firm ModusLink Global Solutions, Inc. Waltham, Massachusetts We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement on Form S-3 for Handy & Harman, Ltd., of our reports dated October 14, 2014, relating to the consolidated financial statements and the effectiveness of ModusLink Global Solutions, Inc.’s internal control over financial reporting appearing in the Company’s Annual Report on Form 10-K for the year ended July 31, 2014. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO USA, LLP Boston, Massachusetts September 30, 2015
